COURT OF APPEALS OF VIRGINIA


              Present: Judges Petty, Chafin and Senior Judge Annunziata
UNPUBLISHED



              WALTER P. PHEASANT
                                                                                  MEMORANDUM OPINION*
              v.     Record No. 2302-13-4                                             PER CURIAM
                                                                                      APRIL 1, 2014
              CHESTERFIELD COUNTY


                            FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                               (Alaina M. Dartt; Ashcraft & Gerel, LLP, on brief), for appellant.

                               (Michael P. Kozak, Senior Assistant County Attorney, on brief), for
                               appellee.


                     Walter P. Pheasant appeals a decision of the Workers’ Compensation Commission

              finding that his work environment did not contribute to his back injury and his injury did not

              arise out of his employment. We have reviewed the record and the commission’s opinion and

              find that this appeal is without merit. Accordingly, we affirm for the reasons stated by the

              commission in its final opinion. See Pheasant v. Chesterfield Cnty, VWC File No.

              VA00000686906 (Nov. 1, 2013). We dispense with oral argument and summarily affirm

              because the facts and legal contentions are adequately presented in the materials before the Court

              and argument would not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                                        Affirmed.




                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.